UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1822



WANDA M. JONES,

                                              Plaintiff - Appellant,

          versus


UNITED RECOVERY SYSTEMS, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1843-A)


Submitted:   January 30, 2004            Decided:   February 13, 2004


Before WIDENER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen   R.   Palmer,  Alexandria,   Virginia,   for   Appellant.
Christopher P. Spera, DECKELBAUM, OGENS & RAFTERY, CHTD, Bethesda,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wanda   M.   Jones   appeals   the   district   court’s   order

dismissing her civil action under Fed R. Civ. P. 12(b)(6) and the

magistrate judge’s orders denying her motion to file a second

amended complaint and imposing sanctions under Fed. R. Civ. P. 11.

We have reviewed the materials presented on appeal and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court and the magistrate judge.       See Jones v. United

Recovery Sys., Inc., No. CA-02-1843-A (E.D. Va. filed June 24,

2003, entered June 25, 2003; June 20, 2003; June 6, 2003).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -